Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0137287) in view of Ochiai et al. (US Publication No. 2016/0043305).
Regarding claim 1, Kim discloses an MRAM device comprising:
a lower electrode (106)
a blocking pattern (108) on the lower electrode (106), the blocking pattern including a binary metal boride in an amorphous state (paragraphs 7 and 9)
a seed pattern (110) on the blocking pattern (108), the seed pattern including a metal (paragraph 44)
an MTJ structure (MTJ) on the seed pattern (110)
an upper electrode (114) on the MTJ structure (MTJ)
Kim does not disclose the blocking pattern to consist essentially of a binary metal boride.  However, Ochiai discloses a binary metal boride blocking layer (180) disposed on lower electrode (19A).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the MTJ structure of Kim to include this binary metal boride blocking layer, as taught by Ochiai, since it can improve the magnetoresistive characteristics of the device (paragraphs 69-72 and 197).
Regarding claim 2, Ochiai discloses the blocking pattern to be hafnium boride (paragraph 69).
Regarding claim 3, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not specifically disclose the blocking pattern to include one of the blocking pattern includes one of tantalum boride, titanium boride, hafnium boride, zirconium boride, vanadium boride, niobium boride, and scandium boride.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified Kim’s blocking pattern to be formed of one of these materials as the blocking layer to prevent crystallization of the seed layer (paragraph 43), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Kim disclose the limitations as discussed in the rejection of claim 3 above.  Kim does not disclose the blocking pattern includes boron in an amount in a range of about 5 wt% to about 40 wt%.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have included boron in this wide range to optimize the ability to withstand annealing to prevent crystallization of the seed layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, Kim discloses the seed pattern includes ruthenium (paragraph 44).
Regarding claims 7, Kim discloses the limitations as discussed in the rejection of claim 6 above.  Kim does not specifically disclose the blocking pattern to include one of the blocking pattern includes one of tantalum boride.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified Kim’s blocking pattern to be formed of an art recognized equivalent such as tantalum boride to prevent crystallization of the seed layer (paragraph 43), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Kim discloses the lower electrode includes titanium nitride, tantalum nitride, or tungsten nitride (paragraph 37).
Regarding claim 9, Kim discloses adhesion pattern between the blocking pattern and the seed pattern (paragraph 9, non-magnetic metal).
Regarding claim 10, Kim discloses the adhesion pattern includes tantalum (paragraph 9).
Regarding claim 13, Kim discloses the limitations as discussed in the rejection of claim 13 above.  Kim also discloses the metal boride blocking pattern to stay amorphous during annealing (paragraph 37).  Kim does not disclose the range of staying amorphous to be within a temperature of 400 C or more.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have included an amorphous temperature this wide range to optimize the ability to withstand annealing to prevent crystallization of the seed layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0137287) in view of Ochiai et al. (US Publication No. 2016/0043305), and further in view of Lee et al. (US Publication No. 2016/0133307).
Regarding claim 11, Kim/Ochiai discloses the limitations as discussed in the rejection of claim 1 above.  Kim/Ochiai does not disclose a first formation energy of the binary metal boride of the blocking pattern is less than a second formation energy for forming a metal boride from a metal of the seed pattern and boron.  However, Lee discloses the formation energy of the metal boride to be less than that of the seed pattern and boron (paragraphs 57-58).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the blocking and seed layer formations of Kim/Ochiai to include the formation energies of Lee since it can allow for high-speed and low-power devices being realized (paragraph 3).
	Regarding claim 12, Lee discloses a first formation energy of the binary metal boride of the blocking pattern has a negative value (paragraph 58).
Regarding claim 14, Kim discloses an MRAM device comprising:
a lower electrode (106)
a blocking pattern (108) on the lower electrode, the blocking pattern including a first metal boride that is formed by combining a first metal and boron
a seed pattern (110) on the blocking pattern, the seed pattern including a second metal
an MTJ structure (MTJ) on the seed pattern
an upper electrode (114) on the MTJ structure, wherein a formation energy of the first metal boride is less than a formation energy of a second metal boride that is formed by combining a second metal and boron
Kim does not disclose the blocking pattern to consist essentially of a binary metal boride.  However, Ochiai discloses a binary metal boride blocking layer (180) disposed on lower electrode (19A).  
Kim does not disclose a formation energy of the first metal boride is less than a formation energy of a second metal boride that is formed by combining a second metal and boron.  However, Lee discloses the formation energy of the metal boride to be less than that of the seed pattern and boron (paragraphs 57-58).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the blocking and seed layer formations of Kim to include the formation energies of Lee since it can allow for high-speed and low-power devices being realized (paragraph 3).
Regarding claim 15, Lee discloses the blocking pattern is in an amorphous state (paragraph 37).
Regarding claim 16, Kim discloses the blocking pattern includes only one type of the first metal (40).
Regarding claims 17, Kim discloses the limitations as discussed in the rejection of claim 16 above.  Kim does not specifically disclose the blocking pattern to include one of the blocking pattern includes one of tantalum boride, titanium boride, hafnium boride, zirconium boride, vanadium boride, niobium boride, and scandium boride.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified Kim’s blocking pattern to be formed of one of these materials as the blocking layer to prevent crystallization of the seed layer (paragraph 43), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Kim discloses wherein the seed pattern includes ruthenium (paragraph 44).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0137287) in view of Tendulkar et a. (US Publication No. 2014/0175360).

a lower electrode (106)
a blocking pattern (108) on the lower electrode, the blocking pattern including a ternary metal boron nitride in an amorphous state (paragraph 9)
a seed pattern (110) on the blocking pattern, the seed pattern including a metal
an MTJ structure (MTJ) on the seed pattern
an upper electrode (114) on the MTJ structure
Kim does not specifically disclose the blocking pattern to include a ternary metal boron nitride.  However, Tendulkar disclose the use of a diffusion barrier made of tantalum boron nitride between an electrode (306) and a second layer (305).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the blocking pattern of Kim to be formed of a ternary metal boride, as taught by Tendulkar, since it can protect block oxygen diffusion, which an be detrimental to the current and longevity characteristics of the device (paragraph 48).
Regarding claim 22, Tendulkar discloses the blocking pattern includes tantalum boron nitride.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jeong et al. (US Publication No. 2017/0243923) discloses titanium boron nitride as a heating electrode (paragraph 78).  Nam et al. (US Publication No. 2013/0221306) discloses titanium boron nitride as a lower one of a plurality of lower electrode layers (paragraph 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      2/5/2021Examiner, Art Unit 2897